 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        LOWELL EDWARD JACKSON,                             CASE NO. C17-6085 RBL-JRC
 9
                               Petitioner,                 ORDER ADOPTING REPORT AND
10             v.                                          RECOMMENDATION

11      JEFFREY A. UTTECHT,

12                             Respondent.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

16   Recommendation Dkt. [33], and on the Court’s review of Jackson’s Objections to it Dkt. [34].

17      1. The Report and Recommendation is ADOPTED;

18      2. Plaintiff Jackson’s Amended habeas petition Dkt. [11] is DENIED and DISMISSED for

19          failure to exhaust his state court remedies;

20      3. For the reasons articulated in the Report and Recommendation, the Court will NOT issue

21          a Certificate of Appealability; and

22      4. The Clerk shall send copies of this Order to the Jackson’s last known address and to

23          Magistrate Judge Creatura.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1
          IT IS SO ORDERED.
 2
          Dated this 14th day of February, 2019.
 3

 4

 5
                                                   A
                                                   Ronald B. Leighton
                                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
